Cook, J.,
delivered the opinion of the court.
Appellant was indicted in the circuit court of "Washington county for the unlawful sale of intoxicating liquors. He pleaded in bar a former conviction for the identical offense charged in the indictment, by a justice of the peace competent to try the case. The state demurred to this plea, the demurrer was sustained, appellant was placed upon trial, and convicted. '
We have been unable to conceive why this demurrer was sustained. If the facts stated in the plea were true, appellant was undoubtedly entitled to a discharge. The demurrer confessed the truthfulness of the avermentsof the plea, and manifestly it should have been overruled. Reversed and remanded.